* Corpus Juris-Cyc. References: Costs, 15 C.J., p. 281, n. 2. Corpus Juris-Cyc References: Vendor and Purchaser, 39Cyc, p. 1190, n. 75; p. 1192, n. 78; p. 1234, n. 6.
This is an appeal from a decree dismissing bill of complaint for the specific performance of a contract to convey certain land. The controlling facts, omitting such as are not relevant to the two questions here decided, are, in substance, as follows: Mr. and Mrs. E.L. Martin owned certain land on which they had given an option to a man named Webb, which would expire on the 23d day of May, 1923. During the life of this option, they offered, in writing, to sell the land to the appellant for a specified consideration and gave him twenty days from the 23d day of May, 1923, to accept the offer. No consideration was paid by the appellant for this promise of the Martins to leave the offer open for his acceptance, unless the appellant is correct in his contention that the following provision of the written offer and his acts thereunder constitute such a consideration:
"The exact acreage of said property is unknown, but it is here represented to be not less than seven thousand five hundred acres, and is to be ascertained and determined *Page 389 
by the government plats of said land; and the said party of the second part is hereby given the right, upon execution hereof, to have his representatives, agents, or surveyors to go upon said land and inspect and survey same and establish the boundary lines thereof. And, in the event that the party who now holds the aforesaid prior option on said property shall exercise the same as provided in said option, the said party of the second part shall be reimbursed by the said parties of the first part for the expense incurred by him in surveying or inspecting the said land, not in excess of two thousand five hundred dollars."
The appellant inspected the land, located its boundaries in part, had portions of the land photographed and mapped, and spent about five hundred dollars in so doing. On the 11th of June following the execution of this instrument, the appellant gave the Martins a written acceptance of their offer of sale.
After the Martins had offered to sell the land to the appellant and prior to June 11th, the Martins sold a half interest in the land to Rennyson and Passera, codefendants in the court below and appellees here, who, we will assume, knew of the offer made by the Martins to the appellant for a valuable consideration, and agreed that all of the land should be sold and the net profits divided equally between the Martins and their grantees, Rennyson and Passera. The appellant learned of the sale of this land to Rennyson and Passera before June the 11th. Subsequent to the contract between the Martins and Rennyson and Passera hereinbefore referred to, and after the appellant had attempted to accept the offer of sale made to him by the Martins, a deed to all of the land was made by the Martins to Rennyson and Passera.
Among the contentions of the appellees, and which, if decided in their favor, must result in the affirmance of the decree of the court below, without reference to the other legal questions presented by the appellant, are *Page 390 
that the promise of the Martins to give the appellant twenty days after the 23d day of May, 1923, in which to accept their offer of sale, was not supported by a consideration, and consequently was revocable before acceptance and was revoked by the Martins before the appellee attempted to accept it.
A promise in an offer of sale to give the offeree time within which to accept the offer is binding on the offerer only when it is supported by a consideration, in the absence of which it is only a continuing offer and may be revoked before it has been accepted by the offeree.
The contention of the appellant that the permission given him by the Martins to inspect and survey the land, etc., and that his acts thereunder constitute a consideration for the Martins' promise to give him time within which to accept their offer of sale is without merit, for it does not appear either that the offer of sale was conditioned on the inspection, survey of the land, etc., by the appellant, or that the appellant assumed any obligation so to do. Comstock v. North, 88 Miss. 755, 41 So. 374.
The contract for the sale of the land entered into by the Martins with Rennyson and Passera, which came to the knowledge of the appellant before he attempted to accept the Martins' offer of sale, constituted a revocation thereof. It is true that the revocation of an offer of sale, to be effectual, must ordinarily be communicated to the other party before he accepts it.
"Formal notice of revocation, however, is not necessary and if the other party has, before accepting the offer, actual knowledge of any act of the offerer inconsistent with the continuance of the offer — such as a sale of the property to a third person — that will constitute an effectual revocation." Benjamin on Sales (6th Ed.) 92, 23 R.C.L. 1288, 6 R.C.L. 604.
Affirmed.